DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 86.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Monch et al. (2016/0076731).
With respect to claim 17, Monch discloses a display, comprising: a two-dimensional array [paragraph 0049] of light sources [2]; pixels [inherently part of the HDTV television, paragraph 0003]; and optical films between the array of light sources [2] and the pixels, wherein the optical films include a prism [5]-and-microlens [6] layer having light-collimating structures [paragraph 0050] facing the pixels and an array of microlenses [6] facing the two-dimensional array of light sources [2].
claim 18, Monch discloses a microlens array [3] layer interposed between the prism [5]-and-microlens [6] layer and the two-dimensional array of light sources [2].

Allowable Subject Matter
Claims 1-16 and 23-24 are allowed.

Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, in a display, comprising: pixels configured to display images; a backlight configured to produce backlight illumination for the pixels, wherein the backlight comprises: a two-dimensional array of light sources that are configured to emit light; and a light conversion layer interposed between the two-dimensional array of light sources and the pixels, prior art fails to show or suggest a light conversion layer comprising a polymer substrate layer; a phosphor layer on the substrate layer; a first filter layer on the phosphor layer; a diffuser layer; polymer material that attaches the diffuser layer to the first filter layer; and a second filter layer on the diffuser layer.
With respect to claim 19, in a display, comprising: a two-dimensional array of light sources; pixels; and optical films between the array of light sources and the pixels, wherein the optical films include a prism-and-microlens layer having light-collimating prior art fails to show or suggest the microlens array layer has concave microlenses facing the two-dimensional array of light sources.
With respect to claim 23, in a display, comprising: a two-dimensional array of light sources that produce light; pixels illuminated by the light, prior art fails to show or suggest a first microlens array layer, wherein the first microlens array layer is between the pixels and the two-dimensional array of light sources; a diffuser between the microlens array layer and the pixels; a filter-and-phosphor layer having phosphor and a thin-film interference filter, wherein the filter-and-phosphor layer is between the diffuser and the pixels; and a second microlens array layer, wherein the second microlens array layer is between the filter-and-phosphor layer and the pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kishimoto et al. (2018/0292712);
Yamaguchi (6,527,410);
Haag et al. (2015/0378077); and 
Nagato et al. (2012/0176423).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAURA K TSO/           Primary Examiner, Art Unit 2875